—Appeal by the defendant from (1) a judgment of the Supreme Court, Queens County (Latella, J.), rendered June 10, 1998, convicting him of robbery in the first degree (two counts), under Indictment No. 3659/96, upon a plea of guilty, and (2) a judgment of the same court, also rendered June 10, 1998, convicting him of robbery in the first degree, under Indictment No. 830/97, upon a plea of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
The defendant’s pleas constituted an automatic forfeiture of his right to appellate review of his argument that he was deprived of his statutory right to a speedy trial (see, CPL 30.30; People v O’Brien, 56 NY2d 1009; People v Smith, 249 AD2d 426). The defendant’s argument based on his constitutional *542right to a speedy trial (US Const 6th, 14th Amends; NY Const, art I, § 6), which survived both the plea and the defendant’s express waiver of his right to appeal (see, People v Callahan, 80 NY2d 273), is without merit (see, People v Taranovich, 37 NY2d 442). Bracken, J. P., S. Miller, Altman and Luciano, JJ., concur.